Title: Benjamin Harrison to Virginia Delegates, 12 April 1783
From: Harrison, Benjamin
To: Virginia Delegates


Gentlemen
Council Chamber April 12th. 1783.
Severe rheumatic Pains prevent my doing more than acknowledge the receipt of yours favor of the 1st. Instant and informing you that I shall lay it before the Assembly if you desire it but I really do not know what they can do more than is already done, the Treasurer is directed to Pay your Salarys quarterly out of any Money that shall come to his Hands, if it is not done the fault must either be in him or your Agents.
I am with respect Gentlemen yrs: &c.
B. H.
